UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to COMPUMED, INC. (Exact name of registrant as specified in its charter) Delaware 000-14210 95-2860434 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 5777 West Century Blvd. , Suite 360 Los Angeles, CA 90045 (Address of Principal Executive Office) (Zip Code) (310) 258-5000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No The number of shares outstanding of the registrant’s common stock as of January 31, 2011 was 27,287,462. COMPUMED, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART 1. FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Balance Sheets December 31, 2010 (Unaudited) and September 30, 2010 1 Condensed Statements Of Operations(Unaudited) 2 Condensed Statements Of Cash Flows (Unaudited) 3 Notes to Condensed Financial Statements (Unaudited) 4 Item 2. Management's Discussion And Analysis Of Financial Condition And Results Of Operations. 7 Item 3. Quantitative And Qualitative Disclosures About Market Risk Item 4T. Controls And Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales Of Equity Securities And Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Reserved 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 Signatures 18 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CONDENSED BALANCE SHEETS COMPUMED, INC. December 31, September 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance of $20,000 (December 2010) and $19,000 (September 2010) Other receivables - Inventory Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, AT COST Machinery and equipment Furniture, fixtures and leasehold improvements Equipment under capital leases Accumulated depreciation and amortization ) ) TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS Patents, net of accumulated amortization of $44,000 (December 2010) and $41,000 (September 2010) Other assets TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Unearned revenue- ECG processing Current portion of capital lease obligations TOTAL CURRENT LIABILITIES Capital lease obligations Commitments and Contingencies, note B TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock, $0.10 par value - authorized 1,000,000 shares Preferred Stock- Class A $3.50 cumulative convertible voting - issued and outstanding - 8,400 shares Preferred Stock- Class B $3.50 cumulative convertible voting - issued and outstanding - 300 shares - - Preferred Stock- Class D 2% convertible - - - issued and outstanding - 4,167 shares Common Stock, $0.01 par value - authorized 50,000,000 shares, issued and outstanding - 27,287,462 (September and December 2010) Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to financial statements and report of Independent Registered Public Accounting Firm. 1 CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) COMPUMED, INC. Three Months Ended December 31, REVENUE FROM OPERATIONS ECG services $ $ ECG product and supplies sales OsteoGram and Osteometer sales and services TOTAL REVENUE $ $ OPERATING EXPENSES Costs of ECG services Cost of goods sold-ECG Cost of goods sold - OsteoGram(R) and OsteoMeter - Selling expenses Research & development - General and administrative expenses Depreciation and amortization TOTAL OPERATING EXPENSES OPERATING LOSS $ ) $ ) Other income - Interest expense ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE (Basic and diluted) $ ) $ ) Weighted average number of common shares outstanding See notes to financial statements and report of Independent Registered Public Accounting Firm. 2 CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) COMPUMED, INC. Three Months Ending December 31, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on sale of property and equipment Stock-based compensation Depreciation and amortization (Increase)/Decrease in accounts receivable ) (Increase)/Decrease in inventories, prepaid expenses and other assets ) Increase/(Decrease) in accounts payable and other liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOW FROM INVESTING ACTIVITIES: (Purchase)/Sale of marketable securities - (Purchase)/Sale of patents ) - NET CASH (USED IN)/PROVIDED BY INVESTING ACTIVITIES ) CASH FLOW FROM FINANCING ACTIVITIES: Payments on capital lease obligations ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Interest paid Equipment acquired under capital lease See notes to financial statements and report of Independent Registered Public Accounting Firm. 3 COMPUMED, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE A – BASIS OF PRESENTATION AND ACCOUNTING POLICIES Description of Business: CompuMed, Inc. (the Company) is a medical telemedicine and eHealth provider focusing on the diagnosis, monitoring and management of several costly, high incidence diseases, particularly cardiovascular disease and osteoporosis. The Company's primary business is the provisioning of specialized Cardiology services to primary care settings that do not have access to specialists, particularly in Cardio Vascular disease. We use telemedicine to link specialists to clinical settings that treat primary care patients and provide a number of diagnostic and disease management services, principally relating to certain chronic diseases , including the centralized interpretation of electrocardiograms ("ECGs"). We have also developed and marketed diagnostic technologies for skeletal health and bone disease, including the diagnoses of osteo-arthritis and osteoporosis , although this product line is principally being marketed in certain international markets. The Company applies digital workflows, telemedicine, eHealth, medical informatics, medical imaging, telecommunications and networking technologies to provide services to medical providers, professionals and patients, to deliver cost-effective point-of-care solutions, disease risk assessment, diagnosis and management as well as decision support. The accompanying interim unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three-month period ended December 31, 2010 are not necessarily indicative of the results that may be expected for the year ending September 30, 2011. For further information, refer to the financial statements for the year ended September 30, 2010 and the notes thereto included in the Company's Annual Report on Form 10-K. Liquidity and Capital Resources The accompanying financial statements have been prepared assuming the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of its liabilities in the normal course of conducting its business.The Company's ability to continue as a going concern is dependent upon various factors including, among others, its ability to reduce its operating losses and negative cash flows, and the ability to draw from our existing revolving line of credit or other sources of financing. The Company is planning to raise additional equity capital. This capital is needed to drive the market expansion of the Company into new areas of telemedicine and to grow our overall revenues and market penetration. There can be no guarantee that the Company may effect a successful financing uponacceptable terms to the Company and absent such financing the Company might have to delay its expansion plans or might have to curtail some or all of its operations. The Company is continually assessing the performance of its product lines and business units and may engage in further cost-cutting measures as well as other possible strategic transactions involving third parties for any non-performing product line. The Company used existing cash and readily available marketable securities balances to fund operating losses and capital expenditures. The Company has raised funds from 1997 through 2010 through stock issuances and proceeds from the exercise of certain stock options and warrants.On January 14, 2011, the Company also entered into a “Second Amended Credit Agreement” with Boston Avenue Capital, LLC to provide access to a $300,000 revolving line of credit.Any advances on this credit line must be unanimously approved by the Board of Directors. Management believes the Company will be able to generate sufficient revenue, reduce operating expenses or obtain financing in order to fund ongoing operations for at least the next twelve months. Accordingly, the financial statements do not include any adjustments to reflect the possible future effects on the recoverability or classifications of assets and liabilities that may result from the outcome of this uncertainty. .STOCK-BASED COMPENSATION The Company accounts for stock options in accordance with FASB ASC Topic 718 using the modified prospective method. Under this method, compensation cost recognized includes: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of October1, 2006, based on the grant-date fair value estimated in accordance with guidance issued by the FASB amortized over the options' vesting period, and (b) compensation cost for all share-based payments granted subsequent to October1, 2006, based on the grant-date fair value estimated in accordance with guidance issued by the FASB amortized on a straight-line basis over the options' vesting period. Stock-based compensation was $2,000 and $16,000 for the three months ended December 31, 2010 and 2009, respectively. 4 A summary of the stock options activity and related information for the three months ended December 31, 2010 is as follows: Weighted- Average Exercise Shares Price Options outstanding, beginning of period $ Options exercised - - Options granted - - Options forfeited/canceled ) $ Options outstanding, end of period $ Options exercisable, end of period $ The following summarizes information concerning stock options outstanding at December 31, 2010: Weighted Average Exercise Price of Shares Outstanding Weighted Average Exercise Price of Shares Exercisable Weighted Average Remaining Contractual Life Shares Outstanding Shares Exercisable Range of Exercise Prices $
